ARNOLD, V. C. J.
This is an appeal from an order overruling the motion for new trial filed by W. L. Reed, plaintiff in error, in an action by Reed against the defendant in error, Charles Arney, wherein Charles Arney recovered upon a verdict of the jury on an answer and cross-petition and judgment was entered thereon.
On the 18th day of April, 1950, the trial court entered an order overruling a motion for new trial. The appeal was filed herein September 12, 1950, and a motion to dismiss has been lodged for the reason that the appeal is not taken as provided by 12 O. S. 1941 §972, as amended by Session Laws of 1949, page 97, section 1, providing for appeals within three months from the date of the judgment or final order entered in the case and providing that the trial court may, in its discretion, extend the time for appeal not to exceed six months.
The appeal must be dismissed. There is no order shown granting further time to appeal past the three months allowed by section 972, supra, as amended. This court has many times held *5that where an appeal is not lodged within the statutory time provided for appeal, the Supreme Court is without jurisdiction to determine the cause. Caswell v. Eaton, 43 Okla. 718, 144 P. 591; Miller v. Mentzer, 186 Okla. 496, 98 P. 2d 913.
Appeal dismissed.